internal_revenue_service number release date index number ------------------------------------- ----------------------------------- ----------------------- ------------------------------------------- --------------------------------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b04 plr-137243-16 date date legend grantor_trust son daughter spouse friend relative relative relative grantor’s wife relative x y date date date date date date court state case statute --------------------------- --------------------------------------------------------------------------------- ------------------------------ ------------------------- ------------------------------------------- -------------------- --------------------------------- -------------------------- ---------------------------------------- ---------------------------- ---------------------------------------- -- ---- ------------------- ------------------------ ------------------- ------------------------ ----------------------- -------------------------- -------------------------------------------------------------------------------- --------------------------------------------------------------------------- --------------------- ----------------------------------------------------------------- -------------------------------------------------------------- plr-137243-16 dear -------------------------------------- this responds to the letter dated date and subsequent correspondence submitted on your behalf by your authorized representative concerning the generation-skipping_transfer gst tax consequences of modifications and a judicial construction of a_trust that is exempt from the application of gst tax imposed under sec_2601 of the internal_revenue_code code the facts and representations submitted are summarized as follows on date a date prior to date grantor created trust an irrevocable inter_vivos_trust for the primary benefit of son and son’s issue grantor and son died prior to date son was survived by spouse and daughter the granddaughter of grantor it is represented that no additions have been made to trust since its inception pursuant to a power to amend trust committee amended trust x times over a y-year period prior to date trust as amended restated and in effect on date provides that the trustees shall distribute one-half of the net_income of trust to son’s issue by right of representation and one-half of the net_income of trust to spouse during her lifetime or until she remarries upon spouse’s death or remarriage the trustees shall pay the entire net_income of trust to son’s issue then living by right of representation upon termination of trust the trustees shall distribute the principal and all undistributed_income to son’s then living issue by right of representation trust as in effect on date further provides that trust shall terminate at the expiration of years after the death of the last survivor of the following measuring lives son spouse all issue of friend who were living on the date preceding date and the three individuals who are designated as contingent beneficiaries in clause d of trust and all their issue who were living on the date preceding date however if all issue of son die prior to the expiration of years after the death of the above-designated measuring lives trust will terminate upon the death of son’s last surviving issue provided however that if spouse is then living and has not remarried trust shall terminate upon her subsequent death or remarriage clause d of trust as in effect on date designates the contingent beneficiaries of trust providing that in the event that trust is terminated by the death of son’s last surviving issue all undistributed_income and principal shall be distributed to relative relative and relative as contingent beneficiaries provided however that if any designated contingent beneficiary is not then living that beneficiary’s share of undistributed_income and principal shall be distributed to his or her surviving issue by right of representation relative relative and relative are plr-137243-16 either descendants of grantor’s grandfather or the father of grantor’s wife and are persons born before date committee as constituted on date consisted of three individuals unrelated to any beneficiary of trust trust as in effect on date grants committee a joint power exercisable at any time or from time to time by a majority of the members of committee and by the last survivor of them to change and alter any or all of the trusts declared in trust provided that this power as created or as amended by the committee must not extend to or be used to give any benefit in the trust property either direct or indirect except to the issue of the grandfather of grantor to the issue of the father of grantor’s wife or to any wife of son trust as in effect on date further provides committee with the power to appoint successor trustees pursuant to committee’s power to amend committee amended trust again on date date and date trust as amended on date provides that the trustees shall distribute one-half of the net_income of trust to son’s issue by right of representation and one-half of the net_income of trust to and among spouse or son’s issue in the discretion of the trustees trust as amended on date further provides that upon termination of trust the trustees shall distribute the principal and all undistributed_income to son’s then living issue by right of representation trust as amended on date includes a termination provision similar to that of trust as in effect on date trust as amended on date provides that trust will terminate upon the expiration of the 21-year period after the death of the last- surviving designated measuring life the termination provision includes the same language to describe the measuring lives as provided in trust as in effect on date except that the measuring lives formerly referred to as the three individuals who are designated as contingent beneficiaries in clause d of trust are referred to as the three individuals who are designated as contingent beneficiaries in clause c of trust which reflects the revised paragraph order of trust as amended on date similar to the termination provision of trust as in effect on date trust as amended on date provides that trust will terminate earlier if all issue of son die prior to the expiration of years after the death of the named measuring lives however trust as amended on date does not provide for trust to continue until spouse’s death or remarriage clause c of trust as amended on date designates two contingent beneficiaries of trust this is inconsistent with the reference to clause c in the termination provision of trust as amended on date which refers to three not two contingent beneficiaries of trust specifically clause c of trust as amended on date provides that in the event that trust is terminated by the death of son’s last surviving issue all undistributed_income and principal shall be distributed to relative and relative as contingent beneficiaries provided however that if either designated contingent beneficiary is not then living that beneficiary’s share of undistributed_income plr-137243-16 and principal shall be distributed to his or her surviving issue by right of representation relative is a descendant of the grandfather of grantor and is a person born after date the instrument amending trust on date states that committee intends that the amendment shall not be treated as a constructive_addition to trust for purposes of chapter and further states that to that end this amendment shall not be interpreted in a manner that would postpone or suspend the vesting absolute ownership or power of alienation of an interest in property held under the deed_of_trust for a period measured from the date of creation of trust extending beyond any life in being at the date of creation of trust plus a period of years the amendment to trust on date amended only the termination provision of trust trust as amended on date provides that trust shall terminate at the expiration of years after the death of the last survivor of the following measuring lives son spouse all issue of friend who were living on the date preceding date and relative relative and relative and all their issue who were living on the date preceding date trust as amended on date continues to provide that trust will terminate earlier if all issue of son die prior to the expiration of years after the death of the named measuring lives the instrument amending trust on date states that with respect to the amendment to trust on date clause c was amended by committee with the sole intent of modifying the contingent beneficiaries of trust and not the intent of modifying the measuring lives to be used in determining the duration of trust the instrument amending trust on date also includes the same statement as in the prior instrument amending trust on date regarding the intention that the amendment not be construed or treated as a constructive_addition to trust for gst tax purposes from date through date members of committee and the trustees of trust serving from time to time have been individuals unrelated and not subordinate to any beneficiary of trust on date committee amended trust to provide that committee may not amend trust to benefit a committee member who may also be a_trust beneficiary or to benefit any person whom any committee member may be legally obligated to support and with regard to committee’s power to appoint trustees a successor to any trustee who is removed shall not be a_related_or_subordinate_party within the meaning of sec_672 of the code with respect to any committee member who may also be a_trust beneficiary or may be legally obligated to support any such beneficiary on date the trustees of trust sought judicial construction by court of the effect of the date amendment to trust under applicable state law in support of the trustees’ complaint for declaratory_judgment the trustees contend the express terms of trust as amended on date together with the express terms of the instrument plr-137243-16 amending trust on date support a construction that the addition of relative as a contingent beneficiary did not add relative as a measuring life in determining the duration of trust under the state common_law rule_against_perpetuities the date amendment was void ab initio see case and statute the state statutory rule_against_perpetuities in effect on date also prohibited and thereby prevented a violation of the rule by preventing an improper measuring life from being used to extend the duration of trust on date court issued an order construing trust as amended on date court determined that the termination provision as amended on date did not extend the duration of trust beyond any life in being at the date of the creation of trust plus a period of years in addition court determined that to the extent the termination provision of trust as amended on date purported to add a new measuring life for purposes of determining the duration of trust the provision was ineffective and invalid at the time of the amendment to trust on date ruling requested you have requested a ruling that the amendments to trust on date date and date and the judicial construction of trust as amended on date did not cause trust to lose its status as exempt from the application of gst tax imposed under sec_2601 law and analysis sec_2601 provides that a tax is imposed on every gst within the meaning of subchapter_b a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest_in_property_held_in_trust where the property passes to a skip_person with respect to the transferor of the property sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax made by a transferor to a skip_person section a of the tax_reform_act_of_1986 act provides that the gst tax is generally applicable to gsts made after date under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date plr-137243-16 sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter when an addition is made the trust shall be deemed to consist of two portions a portion not subject_to chapter and a portion subject_to chapter sec_26_2601-1 provides that the release exercise or lapse of a power_of_appointment other than a general power is not treated as an addition to a_trust if the power was created in an irrevocable_trust that is not subject_to the gst tax because it was irrevocable on date and in the case of an exercise the power was not exercised in such a way that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years plus if necessary a reasonable period of gestation the perpetuities period if a power is exercised by creating another power it will be deemed to be exercised to whatever extent the second power may be exercised a general_power_of_appointment is defined in sec_2514 as a power that is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate sec_25_2514-1 of the gift_tax regulations provides in part that a power_of_appointment is not a general_power_of_appointment if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the possessor or his creditors or the possessor's estate or the creditors of his estate or b expressly not exercisable in favor of the possessor or his creditors the possessor’s estate or the creditors of the possessor’s estate under sec_25_2514-1 a power_of_appointment includes all powers that are in substance and effect powers of appointment received by the donee of the power from another person regardless of the nomenclature used in creating the power and regardless of local property law connotations a power given to a donee to affect the beneficial_enjoyment of a_trust property or its income by altering amending or revoking the trust instrument or terminating the trust is a power_of_appointment sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in this paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 plr-137243-16 sec_26_2601-1 provides that the distribution of trust principal from an exempt trust to a new trust or retention of trust principal in a continuing trust will not cause the new or continuing trust to be subject_to the provisions of chapter if- either- i the terms of the governing instrument of the exempt trust authorize distributions to the new trust or the retention of trust principal in a continuing trust without the consent or approval of any beneficiary or court or ii at the time the exempt trust became irrevocable state law authorized distributions to the new trust or retention of principal in the continuing trust without the consent or approval of any beneficiary or court and the terms of the governing instrument of the new or continuing trust do not extend the time for vesting of any beneficial_interest in the trust in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date the original trust became irrevocable extending beyond any life in being at the date the original trust became irrevocable plus a period of years plus if necessary a reasonable period of gestation if a distributive power is exercised by creating another power it is deemed to be exercised to whatever extent the second power may be exercised sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener's error will not cause an exempt trust to be subject_to the provisions of chapter if- the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state in commissioner v estate of bosch 378_us_456 the supreme court considered whether a state trial court’s characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court's determination and to relevant rulings of other courts of the state in the present case trust was irrevocable on date under the terms of trust as in effect on and after date committee possesses a joint power to amend trust that cannot be exercised to give any benefit in the trust property except to the issue of the grandfather of grantor to the issue of the father of grantor’s wife or to any wife of son the power to amend trust is a power_of_appointment and is not a general_power_of_appointment see sec_25_2514-1 committee exercised its power to amend on date date and date under sec_26_2601-1 committee’s exercises of the power will be treated as an plr-137243-16 addition to trust if the exercise of the power may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period beyond the perpetuities period measured from the date of creation of trust the date amendment to trust created an ambiguity regarding the termination_date of trust on date court issued an order construing the date amendment court’s construction of the effect of the termination provision of trust as amended on date involved a bona_fide issue court’s determination that the date amendment to trust was void ab initio to the extent it purported to add relative as a measuring life for purposes of determining the duration of trust is consistent with applicable state law that would be applied by the highest court of state see case statute based on the above we conclude that committee’s joint exercise of the power to amend trust as exercised on date amended the contingent beneficiaries of trust but did not amend the termination provision of trust to postpone or suspend the vesting absolute ownership or power of alienation of an interest in property beyond the perpetuities period measured from the date of creation of trust accordingly committee’s exercise of the power to amend trust on date is not treated as an addition to trust under sec_26_2601-1 in addition committee’s joint exercise of the power to amend trust on date and date did not postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period beyond the perpetuities period measured from the date of creation of trust accordingly committee’s exercises of the power to amend trust on date and date are not treated as additions to trust under sec_26_2601-1 the requirements of sec_26_2601-1 and c apply to determine whether trust retains its exempt status for gst tax purposes following the exercises of the discretionary power to amend trust on date date and date and court’s construction of the date amendment of trust under the governing instrument of trust as in effect on date committee is granted a broad discretionary power to amend trust based on the above analysis of the effect of the date amendment on the termination provision of trust we conclude that committee’s exercises of the power to amend trust on date date and date do not extend the time for vesting of any beneficial_interest in trust in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from date the date trust became irrevocable extending beyond any life in being on date plus a period of years accordingly we rule under sec_26_2601-1 that committee’s exercises of the power to amend trust on date date and date do not cause trust to be subject_to the gst tax provisions plr-137243-16 further because court’s construction of the date amendment of trust involved a bona_fide issue and is consistent with applicable state law that would be applied by the highest court of state we rule under sec_26_2601-1 that the date order of court construing the termination provision of trust does not cause trust to be subject_to the gst tax provisions accordingly we rule that the amendments to trust on date date and date and the judicial construction of trust as amended on date do not cause trust to be subject_to the provisions of chapter and therefore trust does not lose its status as exempt from the application of gst tax imposed under sec_2601 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely karlene lesho karlene lesho senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of letter copy for sec_6110 purposes cc
